DETAILED ACTION 
REASONS FOR ALLOWANCE1
The following is an examiner's statement of reasons for allowance:
Please see interview for preliminary discussion. Also see the Appendix at the bottom of the instant action for definitions.

I. Summary of Claims and Final Rejection
Claims as a whole are directed towards designing customized merchant webpages programmatically for a payment transaction. The critical element and limitations of said element is “modifying” which is recited as follows:
modifying the merchant webpage to render one or more inline frames corresponding to the second set of data entry fields within the merchant web page according to the style configuration specified in the request based on transmitting a scripting file to the user device, wherein the scripting file comprises the customized programming code including at least one programming function that uses one or more input parameters corresponding to a style sheet language to implement the second set of data entry fields according to the style configuration
Claims (09/30/2021) at Claim 1, element modifying (emphasis added).
In the Final, Examiner wrote:
Examiner is taking Javascript in Chawla as a scripting language. For example, the XML used in Chawla is a ‘package,’ Chawla at 0069. See also 0152 (disclosing XML and Javascript Object Notation (JSON) for API request data), 0207 (specifying scrip type as javascript in <body> tag). sic] is ‘readable by the determined source language 142[,]’ which may be at least Javascript See also 0148 (disclosing Javascript as part of ‘scripting commands’.)
Final at para. 10, bullet 3 (alternations in original; bolding omitted).
Simply put, Examiner took the scripting file as taught by Javascript and the code generated programmatically for the merchant. Further, Examiner took “style sheet language” in the claim as “just broad.” Final at para. 10, element modifying (emphasis omitted).

II. Interview Agreements and New Claim Construction
Originally filed claims 2 and 3 of differentiate between a JavaScript file and a stylesheet language. For style sheets, PGPUB of the instant Spec. (0019, 0020) discloses “a style sheet language such as cascading style sheets, or a similar language***for color, font family, front size, font size adjustment [etc.]” For script, PGPUB of the instant Spec. disclose script and Javascript in 0014, 0019, 0022, 0025, 0028, 0030-0032, 0034, and 0038. Further, Microsoft Computer Dictionary (5th Ed.) notes that scripts “are commonly used to customize or add interactivity to Web pages.”
As such, the Examiner concludes that a “script” and the “style sheet language” are programmatically separate and distinct. The instant claims cuts against the primary reference of Chawla since a “programming function” allows for customized programming code in the script to take style sheet parameters as input.

III. Art and Novelty
IIIA. Chawla
While Chawla teaches XML packaging of the Javascript, which is a scripting language, (Chawla at 0069, 0140 Table <script_stype=”text/javascript”), and while Chawla discloses a setting of <content_style_sheet>, Chawla is silent on the programming function to interface a scripting file with a style sheet. For example, there is no teaching in Chawla of a Javascript setting the style with a style sheet language with a programming function.

IIIB. Collison
Collison, which is also of record, teaches Javascript. While Javascript with HTML is taught (Id. at Appendix II) and while styling is performed (Id. at Appendix II (showing HTML with size=2), it is the HTML that allows for styling, not the Javascript. As such, it does not teach the novel feature of setting Javascript with a style sheet language with a programming function.
Further, while Collison may achieve the file rendered webpage result by styling with HTML and its attributes, the instant Applicant styles by novel programmatic techniques (i.e. Javascript styling with a style sheet language). 

IIIC. Remarks (09/30/2021) Adopted
In Remarks (09/30/2021) with respect to the newly added language, Applicant submitted “Chowla...fails to teach at least the limitations set forth above.” (Id. at p. 9.) Above, Applicant outlined the “modifying” element and its corresponding language. Examiner agrees with Applicant arguments based on novelty. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sams Teach Yourself HTML, CSS, and JavaScript All in One (setting evidentiary floor for programming)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              
Appendix of Definitions23

    PNG
    media_image1.png
    329
    508
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    224
    374
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    295
    375
    media_image4.png
    Greyscale



    
        
            
        
            
    

    
        1 Final Rejection (10/20/2021) is herein referred to as “Final.”
        2 Microsoft Computer Dictionary 5th Edition is herein incorporated by reference in its entirety. 
        3 Examiner is unable to upload a full copy of the Dictionary.